TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00310-CV



     Texas Alcoholic Beverage Commission and Alan Steen, Administrator, Appellants

                                                v.

   Connoisseur Encounters Company, Inc. d/b/a The Wine Cellar at Bee Cave, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-12-00388, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Connoisseur Encounters Company, Inc. d/b/a The Wine Cellar at Bee Cave has

informed this Court that the parties have resolved the underlying case and has filed an unopposed

motion to dismiss it. Counsel for Connoisseur Encounters states that she has conferred with counsel

for Texas Alcoholic Beverage Commission and Alan Steen, Administrator, who do not oppose this

motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellee’s Motion

Filed: November 7, 2013